DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: 
In claim 10, line 3, “the front end” should read --a front end-- or claim 10 should be made dependent on claim 3 to avoid improper antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 11, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2005/0073808) in view of Lyles (US Publication 2016/0048173).
Regarding claim 1, Wang discloses a host device (split base 1), configured to support a display device (Figure 1, portable computer 8), the display device (8) comprising a front surface (Figure 1, 8 adjacent support board 33, 34), a back surface (Figure 1, 8 adjacent cover plate 2), and a side peripheral surface (Figure 1, edges of 8), the back surface (8 adjacent 2) being arranged opposite to the front surface (8 adjacent 33/34), and the side peripheral surface (edges of 8) being connected between the front surface (8 adjacent 33/34) and the back surface (8 adjacent 2); the host device (1) comprising: a body (surface of 1), wherein the display device (8) is capable of being mounted (see Figure 1) on the body (surface of 1), the display device (8) is detachable from the body (Paragraph [0019], “take the portable computer 8 away from the split base 1”), and a support assembly (Paragraph [0014], “auto-locking support structure”), comprising a first support piece (support bars 33, 34) and a second support piece (cover plate 2), wherein the first support piece (33/34) is rotatable  around a first rotation axis (about pivot shaft 3) relative to the body (surface of 1), the second support piece (2) is rotatable around a second rotation axis (about pivot joint 11 and coupling portion 20) relative to the body (surface of 1), and the support assembly (“autolocking support structure”) has a folded state (see Figure 3) and an unfolded state (see Figures 1 and 2); when the support assembly (“autolocking support structure”) is in the folded state (shown in Figure 3), the first support piece (33/34) and the second support piece (2) are both accommodated within a accommodating groove (recess 13, including chambers 131 and 132); when the support assembly (“autolocking support structure”) is in the unfolded state (shown in Figures 1 and 2), the first support piece (33/34) and the second support piece (2) are rotated out of the accommodating groove (13) and vertically or slantwise stand on the body (surface of 1), and the first support piece (33/34) and the second support piece (2) define a clamping groove (Figures 1 and 2, space between 33/34 and 2 in open state); when the display device (8) is clamped in the clamping groove (between 33/34 and 2 in open state), the first support piece (33/34) contacts the front surface (8 adjacent 33/34), the second support piece (2) contacts the back surface (8 adjacent 2), and the display device (8) stands vertically or slantwise on the body (surface of 1).
Wang does not explicitly disclose where the display device comprises a display screen, and a display region of the display screen facing one side of the display device at which the front surface is located; and where the body is configured to communicate with the display device.
However, Lyles discloses a display device (102) comprising a display screen (display screen 106), where a display region of the display screen (106) facing one side of the display device (102) at which the front surface (corresponding to display side of 102) is located; and host device (base 104) comprising a body (surface of 104), wherein the body (104) is configured to communicate with a display device (tablet computer 102) (Paragraph [0003], “the tablet computer may be wirelessly paired with a physical keyboard”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the display screen and wireless communication capabilities of Lyles to the portable computer and host device of Wang. Doing so would have allowed the portable computer to visually communicate information to the user and allowed the user to use a physical keyboard with the portable computer while the portable computer was at a comfortable viewing angle, as opposed to a virtual keyboard that obligates a portion of display of the portable computer (see Paragraph [0003] in Lyles).
Regarding claim 4, Wang in view of Lyles teaches the host device as claimed in claim 1, and further teaches (in Wang) wherein the body (surface of 1) defines a side slot (holes 16) fluidly connected to the accommodating groove (13), and the second support piece (2) is provided with a boss (projection 21), when the support assembly (“autolocking support structure”) is in the folded state (shown in Figure 3), the second support piece (2) is stacked on the first support piece (33/34), and the boss (21) is configured to cooperate with the side slot (16) and restrict rotation of the second support piece (2) relative to the body (surface of 1) (Paragraph [0014], “two retaining projections 21 corresponding and adapted to engage with the recessed retaining holes 16”); and an elastic member (spiral spring 4) is arranged between the first support piece (33/34) and the body (surface of 1), after the boss (21) is detached from the side slot (16), the elastic member (4) is configured to drive the first support piece (33/34) to rotate around the first rotation axis (about pivot shaft 3) relative to the body (1), and the first support piece (33/34) is capable of rotating the second support piece (2) out of the accommodating groove (13).
Regarding the functional limitation “capable of rotating the second support piece out of the accommodating groove”, because the structure of the device of Wang as modified by Lyles is identical to the claimed structure, the device of Wang as modified by Lyles is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. (see MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.”) In the instant case, “the arrangement of the pivot shaft 3, cover plate 2 and spiral spring 4 enables the supporting bars 33 and 34 to be automatically ejected out of the split base 1” (see Paragraph [0020] in Wang). Because supporting bars 33 and 34 are located underneath cover 2 when in a closed position (see Figure 2), automatic ejection of supporting bars 33 and 34 necessary requires the cover to rotate out of the accommodating groove upon ejection as well.
Regarding claim 10, Wang in view of Lyles discloses the host device as claimed in claim 1, and further teaches (in Lyles) wherein a first magnetic component (closing magnets 114) is disposed on the body (surface of base 104), and a second magnetic component (closing magnets 108) is disposed on the display device (tablet computer 102), when the display device (102) is stacked (see Figure 2) on a front end (top surface of 104) from a side at which the back surface (side opposite 106) is located (see Figure 7) or a side at which the front surface (side corresponding to 106) is located (see Figure 2), the first magnetic component (114) is configured to absorb the second magnetic component (108) to connect the display device (102) to the body (surface of 104) (Paragraph [0013], “The alignment and the magnetic force of the attraction between the closing magnets 108 of the tablet computer 102 and the closing magnets 114 of the base 104 enable the tablet computer to remain securely on top of the base without sliding off”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the magnets of Lyles to the display device and host device of Wang as previously modified by Lyles. Doing so would have “enable the tablet computer to remain securely on top of the base without sliding off” when in a stored position (see Paragraph [0013] in Lyles).
Regarding claim 11, Wang discloses a mobile terminal (see Paragraphs [0002]-[0004]), comprising: a display device (portable computer 8), comprising: a front surface (Figure 1, 8 adjacent 33, 34); a back surface (Figure 1, 8 adjacent 2), arranged opposite to the front surface (8 adjacent 33, 34); a side peripheral surface (Figure 1, edges of 8), connected between the front surface (8 adjacent 33, 34) and the back surface (8 adjacent 2); and a host device (split base 1), comprising: a body (surface of 1), wherein the display device (8) is capable of being mounted (see Figure 1) on the body (1), the display device (8) is detachable from the body (surface of 1), where the body (surface of 1) defines an accommodating groove (recess 13); and a support assembly (Paragraph [0014], “auto-locking support structure”), comprising a first support piece (supporting bars 33 and 34) and a second support piece (cover plate 2), wherein the first support piece (33/34) is rotatable around a first rotation axis (about shaft 3) relative to the body (surface of 1), the second support piece (10) is rotatable around a second rotation axis (about pivot joint 11 and coupling portion 20) relative to the body (surface of 1), and the support assembly (“auto-locking support structure”) has a folded state (see Figure 3) and an unfolded state (see Figures 1 and 2); when the support assembly (“auto-locking support structure”) is in the folded state (shown in Figure 3), the first support piece (33/34) and the second support piece (2) are both accommodated within the accommodating groove (13), when the support assembly (“auto-locking support structure”) is in the unfolded state (shown in Figures 1 and 2), the first support piece (33/34) and the second support piece (2) are rotated out of the accommodating groove (13) and vertically or slantwise stand on the body (surface of 1), and the first support piece (33/34) and the second support piece (2) define a clamping groove (Figures 1 and 2, space between 2 and 33/34); when the display device (8) is clamped in the clamping groove (space between 2 and 33/34) , the first support piece (33/34) contacts the front surface (8 adjacent 33/34), the second support piece (2) contacts the back surface (8 adjacent 2), and the display device (8) stands vertically or slantwise (see Figure 1) on the body (surface of 1).
Wang does not explicitly disclose where the display device comprises a display screen, and a display region of the display screen facing one side of the display device at which the front surface is located; and where the body is configured to communicate with the display device.
However, Lyles discloses a display device (tablet computer 102) comprising a display screen (display screen 106), where a display region of the display screen (106) facing one side of the display device (102) at which the front surface (corresponding to display side of 102) is located; and host device (base 104) comprising a body (surface of 104), wherein the body (104) is configured to communicate with a display device (tablet computer 102) (Paragraph [0003], “the tablet computer may be wirelessly paired with a physical keyboard”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the display screen and wireless communication capabilities of Lyles to the portable computer and host device of Wang. Doing so would have allowed the portable computer to visually communicate information to the user and allowed the user to use a physical keyboard with the portable computer while the portable computer was at a comfortable viewing angle, as opposed to a virtual keyboard that obligates a portion of display of the portable computer (see Paragraph [0003] in Lyles).
Regarding claim 14, Wang in view of Lyles teaches the mobile terminal as claimed in claim 11, and further teaches (in Wang) wherein the body (surface of 1) defines a side slot (retaining holes 16) fluidly connected to the accommodating groove (13), and the second support piece (2) is provided with a boss (retaining projections 21), when the support assembly (“auto-locking support structure”) is in the folded state (shown in Figure 3), the second support piece (2) is stacked on the first support piece (33/34), and the boss (21) is configured to cooperate with the side slot (16) and restrict rotation of the second support piece (2) relative to the body (1); and an elastic member (spiral spring 4) is arranged between (see Figure 2) the first support piece (33/34) and the body (1), after the boss (21) is detached from the side slot (16), the elastic member (4) is configured to drive the first support piece (2) to rotate around the first rotation axis (about shafts 18/19) relative to the body (1), and the first support piece (33/34) is capable of rotating the second support piece (2) out of the accommodating groove (13).
Regarding the functional limitation “capable of rotating the second support piece out of the accommodating groove”, because the structure of the device of Wang as modified by Lyles is identical to the claimed structure, the device of Wang as modified by Lyles is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. (see MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.”) In the instant case, “the arrangement of the pivot shaft 3, cover plate 2 and spiral spring 4 enables the supporting bars 33 and 34 to be automatically ejected out of the split base 1” (see Paragraph [0020] in Wang). Because supporting bars 33 and 34 are located underneath cover 2 when in a closed position (see Figure 2), automatic ejection of supporting bars 33 and 34 necessary requires the cover to rotate out of the accommodating groove upon ejection as well.
Regarding claim 17, Wang discloses a mobile terminal (see Paragraphs [0002]-[0004]), comprising: a display device (portable computer 8), comprising: a display surface (Figure 1, surface of 8 adjacent supporting bars 33 and 34); and a non-display surface (Figure 1, surface of 8 adjacent 2), arranged opposite to the display surface (8 adjacent 33/34); and a host device (split base 1), comprising: a body (surface of 1), wherein the display device (8) is capable of being mounted (see Figure 1) on the body (surface of 1), the display device (8) is detachable from the body (1), where the body (surface of 1) defines an accommodating groove (recess 13); and a support assembly (Paragraph [0014], “auto-locking support structure”), comprising a first support piece (supporting bars 33 and 34) and a second support piece (cover plate 2), wherein the first support piece (33/34) and the second support piece (2) are both rotatably connected to the body (surface of 1), and the support assembly (“auto-locking support structure”) has a folded state (see Figure 3) and an unfolded state (see Figures 1 and 2); wherein when the support assembly (“auto-locking support structure”) is in the folded state (shown in Figure 3), the first support piece (33/34) and the second support piece (2) are both accommodated within the accommodating groove (13); when the support assembly (“auto-locking support structure”) is in the unfolded state (shown in Figures 1 and 2), the first support piece (33/34) and the second support piece (10) are rotated out of the accommodating groove (13) and vertically or slantwise stand on the body (surface of 1), and the first support piece (33/34) and the second support piece (2) define a clamping groove (space between 2 and 33/34); when the display device (8) is clamped in the clamping groove (space between 2 and 33/34), the first support piece (33/34) contacts the display surface (8 adjacent 33/34), the second support piece (2) contacts the non-display surface (8 adjacent 2), and the display device (8) stands vertically or slantwise on the body (surface of 1).
Wang does not explicitly state where the display device comprises a display surface and a non-display surface, arranged opposite to the display surface; and where the display device is configured to communicate with the body.
However, Lyles discloses a display device (tablet computer 102) comprising a display surface (Figure 5, front surface 504 including display screen 106) and a non-display surface (Figure 5, back surface 506), arranged opposite to the display surface (506 being opposite 504); and host device (base 104) comprising a body (surface of 104), wherein the body (104) is configured to communicate with a display device (tablet computer 102) (Paragraph [0003], “the tablet computer may be wirelessly paired with a physical keyboard”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the display surface and wireless communication capabilities of Lyles to the portable computer and host device of Wang. Doing so would have allowed the portable computer to communicate information to the user and allowed the user to use a physical keyboard with the portable computer while the portable computer was at a comfortable viewing angle, as opposed to a virtual keyboard that obligates a portion of display of the portable computer (see Paragraph [0003] in Lyles).
Regarding claim 19, Wang in view of Lyles discloses the mobile terminal as claimed in claim 17, and further teaches (in Wang) wherein the body (surface of 1) defines a side slot (retaining holes 16) fluidly connected to the accommodating groove (recess 13), and the second support piece (2) is provided with a boss (projections 21), when the support assembly (“auto-locking support structure”) is in the folded state (shown in Figure 3), the second support piece (2) is stacked on the first support piece (33/34), and the boss (21) is configured to cooperate with the side slot (16) and restrict rotation of the second support piece (2) relative to the body (surface of 1); and an elastic member (spiral spring 4) is arranged between the first support piece (33/34) and the body (1), after the boss is detached from the side slot (16), the elastic member (4) is configured to drive the first support piece (33/34) to drive the second support piece (4) to rotate out of the accommodating groove (13) together to make the support assembly (“auto-locking support structure”) in the unfolded state (shown in Figures 1 and 2).
Regarding the functional limitation “configured to drive the first support piece to drive the second support piece to rotate out of the accommodating groove together to make the support assembly in the unfolded state ”, because the structure of the device of Wang as modified by Lyles is identical to the claimed structure, the device of Wang as modified by Lyles is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. (see MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.”) In the instant case, “the arrangement of the pivot shaft 3, cover plate 2 and spiral spring 4 enables the supporting bars 33 and 34 to be automatically ejected out of the split base 1” (see Paragraph [0020] in Wang). Because supporting bars 33 and 34 are located underneath cover 2 when in a closed position (see Figure 2), automatic ejection of supporting bars 33 and 34 necessary requires the cover to “rotate out of the accommodating groove” upon ejection as well.
Claims 3, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2005/0073808) in view of Lyles (US Publication 2016/0048173) and Huang (US Publication No. 2008/0024975).
Regarding claim 3, Wang in view of Lyles teaches the host device as claimed in claim 1, and further teaches (in Wang) wherein the host device (1) comprises a front end face (top surface of 1), a rear end face (bottom surface of 1), and a side end face (edge surfaces of 1), the front end face (top surface of 1) is arranged opposite to the rear end face (bottom surface of 1), the side end face (edge surfaces of 1) is connected between the front end face (top surface of 1) and the rear end face (bottom surface of 1), and the accommodating groove (13) runs through the front end face (13 located in top surface of 1). 
Wang in view of Lyles does not teach wherein the accommodating groove runs through the side end face.
However, Huang teaches wherein an accommodating groove (recess 134 corresponding to 13 in Wang) runs through the side end face (back edge of 132 corresponding to back edge surface of 1 in Wang).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the recess of Wang as modified Lyles to extend through the side end face of the body as taught in Huang. Doing so would have prevented a gap/kink point for which debris could lodge between the second support piece and back edge when the second support piece is in an open position, which would prevent the cover from closing or even cause the cover or host body to crack or break upon a forced closure. Doing so would have also provided better access to the connecting components of the second support piece, allowing for a quicker installation process and/or an easier replacement process. 
Regarding claim 9, Wang in view of Lyles and Huang teaches the host device as claimed in claim 3, and further teaches (in Wang) wherein a surface (outside surface of 2) of the second support piece (2) away from the rear end face (bottom surface of 1) is substantially flush with the front end face (top surface of 1) when the support assembly (“autolocking support structure”) is in the folded state (see Figure 3).
Regarding claim 13, Wang in view of Lyles teaches mobile terminal as claimed in claim 11, and further teaches (in Wang) wherein the host device (1) comprises a front end face (top surface of 1), a rear end face (bottom surface of 1), and a side end face (edge surfaces of 1), the front end face (top surface of 1) is arranged opposite to the rear end face (bottom surface of 1), the side end face (edge surfaces of 1) is connected between the front end face (top surface of 1) and the rear end face (bottom surface of 1), and the accommodating groove (13) runs through the front end face (13 located in top surface of 1). 
Wang in view of Lyles does not teach wherein the accommodating groove runs through the side end face.
However, Huang teaches wherein an accommodating groove (recess 134 corresponding to 13 in Wang) runs through the side end face (back edge of 132 corresponding to back edge surface of 1 in Wang).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the recess of Wang as modified Lyles to extend through the side end face of the body as taught in Huang. Doing so would have prevented a gap/kink point for which debris could lodge between the second support piece and back edge when the second support piece is in an open position, which would prevent the cover from closing or even cause the cover or host body to crack or break upon a forced closure. Doing so would have also provided better access to the connecting components of the second support piece, allowing for a quicker installation process and/or an easier replacement process. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2005/0073808) in view of Lyles (US Publication 2016/0048173) and Rofougaran (US Publication No. 2013/0029672).
Regarding claim 20, Wang in view of Lyles teaches the mobile terminal as claimed in claim 17, but does not teach wherein the display device comprises a first controller, a microphone, a receiver, a first wireless transceiver module, an audio encoder, and an audio decoder; the host device comprises a wireless modulation and demodulation module, a second controller, and a second wireless transceiver module configured to communicate with the first wireless transceiver module; the body comprises a first wireless communication module, the display device comprises a second wireless communication module communicating with the first wireless communication module; and in a working state of the mobile terminal, audio signals from the microphone are encoded by the audio encoder and then transmitted to the first controller; under control of the first controller, encoded audio signals are transmitted from the first wireless transceiver module to the second wireless transceiver module; under control of the second controller, the encoded audio signals are transmitted to the wireless modulation and demodulation module, and sent to air after being modulated by the wireless modulation and demodulation module; the encoded audio signals from the air are demodulated by the wireless modulation and demodulation module and then transmitted to the second controller; under the control of the second controller, the encoded audio signals are transmitted to the second wireless transceiver module, and sent to the display device after being modulated by the second wireless transceiver module, and the first wireless transceiver module demodulates the encoded audio signals; under the control of the first controller, the encoded audio signals are decoded by the audio decoder and output by the receiver.
However, Rofougaran teaches wherein a display device (Figure 3, device 200) comprises a first controller (Figure 5, protocol processing module 340 of 200), a microphone (Figure 3, microphone 60), a receiver (Figure 4 and Paragraph [0056], transceiver 77 including receiver 127), a first wireless transceiver module (MMW transceiver 77), an audio encoder (Figure 5, MMW transceiver 77 including encoding module 342), and an audio decoder (Figure 5, MMW transceiver 77 including digital-to-analog converter 344); 
the host device (remote communication device 202) comprises a wireless modulation and demodulation module (Figures 4, 5 and Paragraph [0056], MMW transceiver 77 of device 202 including transmitter processing module for modulation (see Paragraph [0058]) receiver processing module 144 for demodulation (see Paragraph [0063)), a second controller (Figure 4, MMW transceiver 77 of 202 including protocol processing module 340), and a second wireless transceiver module (Figure 4, 202 having an MMW transceiver 77) configured to communicate with the first wireless transceiver module (Figures 2, 4 and Paragraph [0048]-[0049], 200 and 202 communicating through millimeter wave communication path 204 via MMW transceivers); the body (body of 202) comprises a first wireless communication module (Figures 2 and 5, antenna 360 on 202 communicating 204; see also Paragraph [0057]), the display device (200) comprises a second wireless communication module (Figures 2 and 5, antenna 360 on 200 communicating 204; see also Paragraph [0057]) communicating (through 204) with the first wireless communication module (antenna on 202); and 
in a working state of the mobile terminal, audio signals from the microphone (60; see Paragraph [0052]) are encoded by the audio encoder (342) and then transmitted to the first controller (340 of 200); under control of the first controller (340 of 200), encoded audio signals are transmitted (through 204) from the first wireless transceiver module (MMW transceiver 77 of 200) to the second wireless transceiver module (MMW transceiver 77 of 202); under control of the second controller (340), the encoded audio signals are transmitted to the wireless modulation and demodulation module (144 and 146), and sent to air (Figure 4, signal 170 corresponding to 204) after being modulated by the wireless modulation and demodulation module (144 and 146); the encoded audio signals from the air are demodulated by the wireless modulation and demodulation module (144 and 146) and then transmitted (through 204) to the second controller (340 of 202); under the control of the second controller (340 of 202), the encoded audio signals are transmitted to the second wireless transceiver module (MMW transceiver 77 of 202), and sent to the display device (200) after being modulated by the second wireless transceiver module (MMW transceiver 77 of 202), and the first wireless transceiver module (MMW transceiver 77 of 200) demodulates the encoded audio signals (through 144); under the control of the first controller (340 of 200), the encoded audio signals are decoded by the audio decoder (344) and output by the receiver (127) (see Paragraph [0063]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the internal communication system of Rofougaran to the host and display devices of Wang in view of Lyles. Doing so would have allowed the host device to wirelessly communicate with the display device. 
Allowable Subject Matter
Claims 2, 5-8, 12, 15-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 claims the host device as claimed in claim 1, wherein a bottom wall of the accommodating groove comprises an abutting surface, the second support piece comprises a support piece body and an eccentric block connected to the support piece body, the second rotation axis runs through the eccentric block, the eccentric block is provided with an abutting bump, and the abutting bump is disposed at one side of the eccentric block away from the first support piece when the support assembly is in the folded state; wherein when the support assembly is in the unfolded state, the abutting bump contacts with the abutting surface, and the second support piece stands vertically or slantwise on the body.
Wang discloses a bottom wall (back wall of 13 adjacent 20/11) of the accommodating groove (13) comprises an abutting surface (surface of back wall of 13), the second support piece (2) comprises a support piece body (body of 2) and an eccentric block (coupling portion 20) connected to the support piece body (2), the second rotation axis (2 rotating about axis of 20) runs through the eccentric block (20). 
However, Wang does not disclose where the eccentric block is provided with an abutting bump, and the abutting bump is disposed at one side of the eccentric block away from the first support piece when the support assembly is in the folded state; wherein when the support assembly is in the unfolded state, the abutting bump contacts with the abutting surface, and the second support piece stands vertically or slantwise on the body.
Claim 5 claims the host device as claimed in claim 4, wherein the body comprises a support, the support comprises a connecting wall and a pair of side walls, the pair of side walls are arranged opposite to each other and connected to two opposite ends of the connecting wall to cooperatively define the accommodating groove , the first support piece is rotatably connected to the pair of side walls, and the second support piece is rotatably connected to the pair of side walls.
Wang discloses wherein the body (surface of 1) comprises a support (walls of 13), the support (walls of 13)  comprises a connecting wall (back wall of 13) and a pair of side walls (walls of 13 including pivot joint 11), the pair of side walls (walls of 13 including pivot joint 11) are arranged opposite to each other (see Figure 2) and connected to two opposite ends of the connecting wall (back wall of 13) to cooperatively define the accommodating groove (13), the second support piece (2) is rotatably connected to the pair of side walls (through 11/20).
However, Wang does not disclose where the first support piece is rotatably connected to the pair of side walls.
Claims 6-8 would be allowed for being dependent on claim 5
Claims 12 claims the mobile terminal as claimed in claim 11, wherein a bottom wall of the accommodating groove comprises an abutting surface, and the second support piece comprises a support piece body and an eccentric block connected to the support piece body, the second rotation axis runs through the eccentric block, the eccentric block is provided with an abutting bump, and the abutting bump is disposed at one side of the eccentric block away from the first support piece when the support assembly is in the folded state; wherein when the support assembly is in the unfolded state, the abutting bump contacts with the abutting surface, and the second support piece stands vertically or slantwise on the body.
Wang discloses a bottom wall (back wall of 13 adjacent 20/11) of the accommodating groove (13) comprises an abutting surface (surface of back wall of 13), the second support piece (2) comprises a support piece body (body of 2) and an eccentric block (coupling portion 20) connected to the support piece body (2), the second rotation axis (2 rotating about axis of 20) runs through the eccentric block (20). 
However, Wang does not disclose where the eccentric block is provided with an abutting bump, and the abutting bump is disposed at one side of the eccentric block away from the first support piece when the support assembly is in the folded state; wherein when the support assembly is in the unfolded state, the abutting bump contacts with the abutting surface, and the second support piece stands vertically or slantwise on the body.
Claims 15 claims the mobile terminal as claimed in claim 14, wherein the body comprises a support, the support comprises a connecting wall and a pair of side walls, the pair of side walls are arranged opposite to each other and connected to two opposite ends of the connecting wall to cooperatively define the accommodating groove, the first support piece is rotatably connected to the pair of side walls, and the second support piece is rotatably connected to the pair of side walls.
Wang discloses wherein the body (surface of 1) comprises a support (walls of 13), the support (walls of 13)  comprises a connecting wall (back wall of 13) and a pair of side walls (walls of 13 including pivot joint 11), the pair of side walls (walls of 13 including pivot joint 11) are arranged opposite to each other (see Figure 2) and connected to two opposite ends of the connecting wall (back wall of 13) to cooperatively define the accommodating groove (13), the second support piece (2) is rotatably connected to the pair of side walls (through 11/20).
However, Wang does not disclose where the first support piece is rotatably connected to the pair of side walls.
Claim 16 would be allowed for being dependent on claim 15. 
Claims 18 claims the mobile terminal as claimed in claim 17, wherein a bottom wall of the accommodating groove comprises an abutting surface, and the second support piece comprises a support piece body and an eccentric block connected to the support piece body, the second rotation axis runs through the eccentric block, the eccentric block is provided with an abutting bump, and the abutting bump is disposed at one side of the eccentric block away from the first support piece when the support assembly is in the folded state; wherein when the support assembly is in the unfolded state, the abutting bump contacts with the abutting surface, and the second support piece stands vertically or slantwise on the body.
Wang discloses a bottom wall (back wall of 13 adjacent 20/11) of the accommodating groove (13) comprises an abutting surface (surface of back wall of 13), the second support piece (2) comprises a support piece body (body of 2) and an eccentric block (coupling portion 20) connected to the support piece body (2), the second rotation axis (2 rotating about axis of 20) runs through the eccentric block (20). 
However, Wang does not disclose where the eccentric block is provided with an abutting bump, and the abutting bump is disposed at one side of the eccentric block away from the first support piece when the support assembly is in the folded state; wherein when the support assembly is in the unfolded state, the abutting bump contacts with the abutting surface, and the second support piece stands vertically or slantwise on the body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (US Patent No. 6986492), Liang (US Publication No. 2014/0362504), Kao (US Patent No. 9342111) and Ulla (US Publication No. 2004/0212954) also disclose the support assemblies disclosed in claims 1, 11, and 17. Gengler (US Publication No. 11134580) discloses a tablet computer being attached to a host device by magnets. Huang (US Publication No. 2011/0292584), Bates (US Patent No. 9244535), Hui (US Patent No. 9348363), Leong (US Publication No. 2014/0029185) and Huang (US Patent No. 6940713) discloses similar support assemblies to the assemblies discloses herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/Primary Examiner, Art Unit 2841